Citation Nr: 1107676	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.

In February 2009, the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

In a February 2011 brief, the Veteran's representative at the 
Board indicated that the Veteran's hearing had worsened and that 
he had to get new hearing aids about a year ago.  He also 
requested that the Veteran be scheduled for another examination 
to evaluate the level of his bilateral hearing loss.  The 
statement is construed as a new claim for an increased rating for 
bilateral hearing loss is referred to the AOJ for appropriate 
action.  


FINDING OF FACT

In a statement, received in July 2009, prior to the promulgation 
of a decision in the appeal, the Veteran wrote that he wished to 
withdraw his appeal with regard to the issue of entitlement to an 
increased rating for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a 
rating in excess of 50 percent for bilateral hearing loss by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2010).  
In a statement forwarded to VA by the Veteran's representative in 
June 2009, the Veteran wrote that he wished to withdraw his 
appeal with regard to the issue of entitlement to an increased 
rating for bilateral hearing loss.  Specifically, he noted that 
he had recently been awarded a 100 percent total disability 
rating for his service-connected post-traumatic stress disorder 
and stated that he was "already service connected at the 50% 
rate for bilateral hearing loss" and therefore, he was 
"requesting that [he] be allowed to withdraw the [a]ppeal for 
increased service connection for hearing loss."  

In February 2011, the Veteran's representative at the Board 
submitted argument on the merits of the Veteran's claim for 
increased rating.  This argument; however, could not serve to 
reinstate the withdrawn appeal.  There is no statutory or 
regulatory provision that permits a withdrawn appeal to be 
reinstated.  Under the provisions of 38 C.F.R. § 20.204(c) 
(2010), an appellant is not precluded from submitting a new 
notice of disagreement, if such would otherwise be timely.  This 
provision would be inapplicable period because the period for 
filing a timely notice of disagreement had expired a year after 
the November 2004 rating decision.

The Veteran's June 2009 statement qualifies as a valid withdrawal 
of the appeal under 38 C.F.R. § 20.204.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed without prejudice as it relates to 
this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


